ALMA WILSON,
dissenting to grant of rehearing:
I respectfully dissent to the grant of rehearing for the limited purpose of separating the attorney fees attributable to the quiet title from those attributable to the counterclaim for fraud damages. Appellants initiated this litigation in 1984 seeking to quiet title to the involved mineral interests. Appellees defended the quiet title and sought damages alleging fraud. Some three years later, on the eve of trial in April, 1987, appellants dismissed their quiet title claim, leaving only the fraud issues for trial. Up to the day of trial, the attorney services rendered in defense against the quiet title claim and the counterclaim for damages related to the fraud issues. That is, pre-trial attorney services to defend the quiet title and to pursue the damages counterclaim were inextricably interwoven and not subject to division.
The appellees sought attorney fees in the total amount of $132,924.37. The trial court awarded attorney fees in the amount of $105,000.00. Review of the record indicates that even if the attorney services rendered in the trial court on and after the day of trial were not taken into consideration, an attorney fee in the amount of $105,000.00 for defending the quiet title claim would be within the sound discretion of the trial court.
ORDER
Appellants have filed a motion with this Court to cancel the supersedeas bond. We have granted Appellants’ Petition for Rehearing for the limited purpose of clarifying our holding as to the award of attorney’s fees. In light of our decision on rehearing that Appellant is still responsible for those attorney’s fees attributable to the quiet title claim, APPELLANTS’ REQUEST IS DENIED.
HODGES, C.J., LAVENDER, V.C.J., and SIMMS, HARGRAVE, SUMMERS and WATT, JJ., concur.
*602KAUGER, J., concurs in result.
WILSON, J., dissents.